IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                June 19, 2008
                                No. 07-10910
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

LAZARO TORRES DIAZ, also known as “El Prieto”, also known as “El Negro”

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:07-CR-9-1


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Lazaro Torres Diaz has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Diaz has filed a response. Diaz’s claim of ineffective
assistance of counsel on appeal is premature. Our independent review of the
record, counsel’s brief, and Diaz’s response discloses no nonfrivolous issue for
appeal.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 07-10910

      Accordingly, the motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, Diaz’s motion for appointment of
counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2